United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-310
Issued: April 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 24, 2014 appellant, through counsel, filed a timely appeal from the
October 17, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant’s December 22, 2013 heart attack was causally related to
running on a treadmill in the course of his employment.
FACTUAL HISTORY
On December 30, 2013 appellant, a 53-year-old deportation officer, filed a traumatic
injury claim alleging that he suffered a heart attack in the performance of duty on December 22,
1

5 U.S.C. § 8101 et seq.

2013 while running on a treadmill in the fitness room. He went to the emergency room, where
he had a coronary angiography and successful stenting of an occluded distal circumflex.
Appellant was diagnosed with coronary atherosclerosis and a posterior wall myocardial
infarction due to an occluded circumflex.
In a decision dated February 18, 2014, OWCP denied appellant’s traumatic injury claim.
It found that the work incident occurred as alleged and that appellant was in the course of
employment. OWCP also found, however, that the medical evidence failed to provide a
reasoned medical opinion on how appellant’s cardiac condition was causally related to the
December 22, 2013 work incident. On February 24, 2014 appellant requested an oral hearing.
Appellant submitted additional diagnostic test reports and progress notes. Dr. Ashoka
Nautiyal, a Board-certified internist specializing in cardiovascular disease and interventional
cardiology, addressed the issue of causal relationship stating:
“The patient has filed a workman’s compensation claim, and wishes a statement
as to whether the exercise that was required in the performance of his duties
contributed to or caused his heart attack. My opinion is that he had, as is true in
most cases with heart attacks, preexisting coronary artery disease. Whether his
physical activity on the day of his heart attack caused the myocardial infarction is
impossible to state for certainty. While it is true that many heart attacks occur
under conditions that do not involve physical effort, it is also true that in some
cases vigorous exercise may precipitate acute coronary insufficiency.”
In a decision dated October 17, 2014, an OWCP hearing representative affirmed the
denial of appellant’s traumatic injury claim. Although appellant had established that he was
running on a treadmill on December 22, 2013 in the course of his employment, and although he
had established the diagnoses of coronary atherosclerosis and myocardial infarction, appellant
failed to establish the element of causal relationship. The hearing representative found that
Dr. Nautiyal’s opinion was not provided with a reasonable degree of medical certainty.
Dr. Nautiyal’s opinion was instead equivocal, as equal credence was given to the fact that heart
attacks occur without any physical exertion, and appellant provided no other medical opinion on
the issue of causal relationship.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident, or exposure caused an injury.3
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

2

Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
OWCP accepted that appellant was running on a treadmill in the fitness room on
December 22, 2013 while in the course of his employment as a deportation officer. Appellant
has, therefore, met his burden to establish that he experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. The question that remains is
whether this incident caused or contributed to his heart attack.
To support his claim, appellant submitted the opinion of Dr. Nautiyal, a specialist in
cardiovascular disease, who explained that, while it was true that many heart attacks occur under
conditions that do not involve physical effort, it was also true that in some cases vigorous
exercise may precipitate acute coronary insufficiency.
Dr. Nautiyal’s opinion was thus equivocal. He did not state with any degree of medical
certainty whether running on a treadmill on December 22, 2013 caused or contributed to
appellant’s heart attack. At best, Dr. Nautiyal opined that it was possible, as in some cases that
vigorous exercise may precipitate acute coronary insufficiency. However, the question that
needs to be answered in appellant’s case is more specific.
Dr. Nautiyal observed that it was impossible to state with certainty whether there was a
causal relationship. However, it is not necessary that the evidence be so conclusive as to suggest
causal connection beyond all possible doubt. The evidence required is only that necessary to
convince the adjudicator that the conclusion drawn is rational, sound, and logical.8
Because Dr. Nautiyal’s opinion on causal relationship was equivocal, the Board finds that
it has little or no evidentiary value.9 The Board, therefore, finds that appellant has not met his
4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein at note 1.

9

Philip J. Deroo, 39 ECAB 1294 (1988) (although the medical opinion of a physician supporting causal relationship
does not have to reduce the cause or etiology of a disease or condition to an absolute medical certainty, neither can such
opinion be speculative or equivocal); Jennifer Beville, 33 ECAB 1970 (1982) (statement of a Board-certified internist
that the employee’s complaints “could have been” related to her work injury was speculative and of limited probative
value).

3

burden to establish the critical element of causal relationship. The Board will affirm OWCP’s
October 17, 2014 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that his December 22,
2013 heart attack was causally related to running on a treadmill in the course of his employment.
ORDER
IT IS HEREBY ORDERED THAT the October 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 6, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

